UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4319



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID P. SHURLAND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-98-392)


Submitted:   January 31, 2000              Decided:   March 7, 2000


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherri A. Thaxton, SHERRI A. THAXTON, P.C., Richmond, Virginia, for
Appellant. Helen Fahey, United States Attorney, Sara E. Flannery,
Special Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David P. Shurland appeals from a one-day sentence imposed

following his guilty plea to entering a military installation after

having been removed, 18 U.S.C.A. § 1382 (West 1984 & Supp. 1999 ).

We have reviewed the evidence and find that the district court did

not abuse its discretion in denying Shurland’s Fed. R. Crim. P.

32(d) motion to withdraw his guilty plea.    See United States v.

Moore, 931 F.2d 245, 248 (4th Cir. 1991).   Accordingly, we affirm

his conviction and sentence.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2